Title: To James Madison from John Armstrong, Jr., 24 June 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 24 June 1807.

I have the honor to transmit herewith the Moniteur of the day, which contains a very interesting account of the resumption of hostilities between the grand Armies &c.
I send also copies of three letters which I have written to the Prince of Benevent on the subject of our business with Spain.  To the first of these I have received no answer from that Minister.  The two others were sent by a Courier of my own, as the office-reason assigned for this Silence was, "the probability that any letter of the  of February had been lost on the road".  To these I cannot expect an answer before the middle of July.  I have the honor to be, Sir, with very high consideration and respect, your most obedient & very humble servant

John Armstrong.

